Citation Nr: 1032504	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disability.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1996 to April 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Waco, Texas, which, in 
pertinent part, granted service connection for a lumbosacral 
strain, with a 20 percent evaluation, for a cervical strain, with 
a 10 percent evaluation, and a right shoulder strain, with a 0 
percent rating.  All of the disabilities were granted effective 
May 1, 2006.  A September 2007 Decision Review Officer (DRO) 
decision increased the Veteran's rating for a right shoulder 
strain to 20 percent, effective May 1, 2006.   
 
The issues have been recharacterized to comport to the evidence 
of record.  

The October 2006 rating decision on appeal granted the Veteran 
service connection for a right shoulder disability.  Following 
receipt of a timely notice of disagreement, the RO increased the 
Veteran's rating for his right shoulder disability to 20 percent, 
in a September 2007 DRO decision.  The Veteran was issued a 
statement of the case (SOC) in September 2007 noting the issue of 
a rating in excess of 20 percent for a right shoulder disability.  
The Veteran's October 2007 Form 9 substantive appeal to the Board 
noted that the Veteran wished to appeal all of the issues 
contained in the September 2007 SOC.  In March 2008 the RO 
received a letter from the Veteran indicating that he wished to 
claim service connection for arthritis of his right shoulder.  In 
April 2008 the RO sent the Veteran a letter noting that his right 
shoulder disability was already on appeal.  In response to this 
letter, in an April 2008 letter, the Veteran requested to 
withdrew his appeal and instead submit a claim for an increased 
rating for his right shoulder disability.  The RO interpreted 
this letter to be a withdrawal of the Veteran's claim for an 
increased rating for a right shoulder disability.  However, 
because the Veteran filed a timely Form 9 substantive appeal to 
the Board in October 2007, and did not clearly withdraw his claim 
for an increased rating for a right shoulder disability, this 
issue is currently before the Board.  See 38 C.F.R. §§ 20.200, 
20.202, 20.204.  

In April 2010, the Veteran withdrew his request for a Board 
hearing in a timely manner.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks evaluations in excess of 20 percent for a low 
back disability, in excess of 10 percent for a cervical spine 
disability, and in excess of 20 percent for a right shoulder 
disability.  

The RO scheduled the Veteran for a VA examination to determine 
his employability, which was conducted in January 2009.  This 
examination report discusses the severity of the Veteran's 
service connected disabilities, and makes specific findings 
regarding the range of motion of the Veteran's low back, cervical 
spine, and right shoulder.  No supplemental statement of the case 
(SSOC) or other adjudicative decision by the RO was issued 
discussing the January 2009 VA examination.  A March 2009 rating 
decision denied entitlement to individual unemployability, 
however, it did not discuss the findings regarding the Veteran's 
musculoskeletal disabilities contained in the January 2009 VA 
examination report.  As the Veteran has not specifically waived 
RO jurisdiction of the newly submitted VA examination report and 
the RO has not considered this relevant evidence in the first 
instance, a remand pursuant to 38 C.F.R. § 20.1304 is necessary.  

Accordingly, the case is REMANDED for the following action:

The claims are to be readjudicated, and VA 
must specifically note and discuss the 
January 2009 VA examination report.  If any 
of the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


